Citation Nr: 9922233	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-09 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

The case was previously before the Board of Veterans' Appeals 
(Board) in May 1998, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
the RO to obtain treatment records, a report of stressors 
from the veteran, and an examination.  In that decision, the 
Board noted that the case had been completed developed by 
July 1984, but not referred to the Board.  Accordingly, the 
claim remained in an appellate status.

Subsequent to remand, the RO sent the veteran a letter 
requesting information on the stressors, along with form to 
report this information.  The veteran sent the form back 
blank, with a large "X" across the forms.  He was scheduled 
for examination in January 1999, but failed to report.  On 
the relevant form, it was noted that the veteran withdrew his 
claim at that time, and would call when he was ready to 
reopen his claim.  In a subsequent handwritten note, it was 
indicated that the veteran had changed his mind, and wanted 
to continue with his claim.  

The RO contacted the veteran's representative to determine if 
the veteran wished to continue with his claim.  The 
representative indicated that he had contacted the veteran to 
ask him this, but had not received a reply.  

An examination was again scheduled in March 1999, but that 
the veteran again failed to report for examination.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (1998).  While there is some indication that the 
veteran wished to withdraw the claim, he did not finally do 
so in writing.  Accordingly, the Board finds that his appeal 
is still in an active status.  The consequences of his 
repeated failure to report for examination and to provide 
needed information will be discussed below.  


FINDINGS OF FACT

There is no current clear diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.304(f), 
3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in Vietnam from April 1966 to March 1967.  
He was assigned as a cannoneer, first in a firing battery and 
then in a headquarters and headquarters battery.  

Of record is a report of medical consultation at a VA 
facility in June 1981.  He indicated that shortly after his 
return from Southeast Asia, he experienced extreme rage 
reactions, with outbursts of assaultive anger followed by 
episodes of profound remorse and self-depreciation.  He 
complained of chronic impatience, irritability and distrust 
of bureaucracies.  After reviewing the findings on 
examination, the examiner concluded that there was a great 
deal of evidence, both by mental status and history of 
present complaints, to suggest a delayed stress syndrome.  

In an April 1982 letter, the RO requested that the veteran 
provide information regarding events or experiences in 
service that might have been stressors.  In a subsequent 
letter, received in July 1982, he indicated that he could not 
remember specific dates and places, and did not want to 
remember such things.  

The veteran provided testimony at a formal hearing in 
September 1982.  He testified that he served as a forward 
observer in Vietnam, where he would locate a target on a map 
and give the word to the artillery battery to fire the 
weapons to destroy the enemy.  (Transcript, hereinafter T-2).  
He also stated that his unit received direct fire, and that 
he had seen friends die.  (T-3).  He testified that since 
service he had worked in at least 12 jobs.  (T-7).  

In an April 1984 VA compensation examination, the veteran 
reported impatience, depression, distress, and nightmares.  
After a review of the findings on examination, the diagnosis 
was PTSD.   

Statements were received from fellow veterans in October 
1996, providing information regarding the veteran's claim for 
service connection for a skin disorder.  These statements 
indicated that the veteran was involved in search and destroy 
missions.  

Reports of outpatient treatment afforded the veteran in June 
1997 show that the veteran was treated for prostate and 
dermatological complaints.  No symptomatology consistent with 
PTSD was reported.

The veteran presented testimony at a formal hearing in June 
1997, at which time he stated that service connection was 
warranted for hearing loss and a skin disorder.  He confirmed 
that he served in the 101st Airborne Division in Vietnam.  
(T-9).  No testimony was elicited regarding PTSD.  

Extensive Operations Reports/Lessons Learned for the 
veteran's unit during the period in which he was assigned are 
of record.  These include reports of Operation FARRAGUT, a 
search and destroy mission conducted from January 1967 to 
March 1967, in which the veteran's battalion sustained one 
killed in action (KIA) and three wounded in action (WIA).  
Also of record are reports of Operation PICKETT, a search and 
destroy mission near the Cambodian border beginning in 
December 1966.  There were four WIA in the veteran's 
battalion during this operation, with no KIA.  His unit was 
also involved in Operation SEWARD, an offensive search and 
destroy mission, in which the veteran's unit sustained four 
KIA and 14 WIA.  During Operation JOHN PAUL JONES, from July 
1996 to September 1966, the Brigade to which the veteran's 
battalion was assigned conducted airmobile assaults and 
exploitations.  His battalion sustained three KIA and three 
WIA.  

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
veteran has presented medical evidence of a post service 
diagnosis of PTSD, along with reports of a stressor.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By finding 
the claim to be well grounded, the Board means that the 
veteran has presented a claim which is plausible or capable 
of substantiation when the contentions and the evidence of 
record are viewed in the light most favorable to the claim.  

The veteran failed to report on two examinations subsequent 
to the remand by the Board.  When a veteran fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (b).  Accordingly, the 
Board is limited to a consideration of the evidence solely of 
record.  Any support that the veteran may have obtained from 
his claim based on an additional examination is thus not 
available.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) cited the three elements 
required by § 3.304(f) to warrant a grant of service 
connection for PTSD: (1) a current, clear medical diagnosis 
of PTSD, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in- service stressor. Cohen, at 138, see 
also 38 C.F.R. § 3.304 (f) (1998).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework for establishing a claimant's 
exposure to a recognizable stressor during service, a 
critical element in the determination of whether he or she 
has PTSD. The evidence necessary to establish the occurrence 
of a recognizable stressor during service to support a claim 
of entitlement to service connection for PTSD will vary 
depending on whether or not the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge (CIB), or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304 (f). 

In West v. Brown, 7 Vet. App. 70 (1994) the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

In this case, it is unfortunate that the veteran's appeal for 
service connection for PTSD was not forwarded to the Board 
contemporaneous with his appeal in 1983.  During that time, 
the reports of compensation examination show that the veteran 
has been diagnosed with PTSD:  A report of consultation in 
June 1981 indicated that the veteran had delayed stress 
syndrome, and on VA compensation examination in April 1984, 
the diagnosis was PTSD.  No other psychiatric diagnoses were 
made.  

However, while it is clear that a diagnosis of PTSD had been 
made more than a decade ago, the Board notes that the Court, 
in Cohen, required that the clear diagnosis of PTSD also be 
current.  Cohen, 10 Vet. App. at 138.  The most recent 
diagnosis of PTSD was in April 1984, more than 15 years age.  
Reports of outpatient treatment in 1997 were limited to a 
skin disorder, and no findings consistent with PTSD were 
reported.  Further, the Court, in West, observed that not 
only is the sufficiency of the stressor a medical 
determination, but also that an examination may be inadequate 
if the examiners rely on stressors that were otherwise 
rejected by VA.    

In light of the above Court cases, the Board thus found it 
necessary to obtain an examination that could show a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(In the absence of proof of a present disability, there could 
be no valid claim).  A current examination would also 
contemplate the sufficiency of the stressors that are 
recognized by VA.  The veteran was given the opportunity to 
provide reports of treatment for PTSD, and was scheduled for 
multiple examinations.  He declined to provide any 
information on treatment, and, on two occasions, failed to 
report for examination.  "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991). 

As noted, as the veteran failed to report for examination, 
the Board must decide the claim based on the evidence of 
record.  In this case, there is no current medical evidence 
of PTSD.  As the veteran therefore does not have competent 
evidence of current disability as a result of PTSD, service 
connection for such a disorder is not appropriate.  
Accordingly, the veteran's claim for service connection must 
be denied.  


ORDER

Service connection for PTSD is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

